UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1935



NCNB FINANCIAL SERVICES, INCORPORATED, now
known as Nationsbank,

                                              Plaintiff - Appellee,

          versus

JOSEPH B. SHUMATE, JR.,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Glen M. Williams, Senior District
Judge. (CA-83-279-R, CA-86-433-R)


Submitted:   September 20, 1996           Decided:   October 3, 1996


Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Joseph B. Shumate, Jr., Appellant Pro Se. Mark Edward Frye, PENN,
STUART, ESKRIDGE & JONES, Bristol, Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's orders (1) denying

his Fed. R. Civ. P. 60(b) motion to reconsider a July 1990 order

and imposing a pre-filing injunction; and (2) denying his motion

for reconsideration. Our review of the record and the district

court's opinions discloses no reversible error. Accordingly, we
affirm on the reasoning of the district court. NCNB National Bank
v. Shumate, No. CA-83-279-R (W.D. Va. May 17, 1996 and June 3,

1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                           AFFIRMED




                                2